and the proper remedy is an appeal to this court from the district court's
                order denying the writ, see NRAP 22. 1 Accordingly, we
                             ORDER the petition DENIED.




                                                  Pirraguirre




                cc: Hon. Douglas W. Herndon, District Judge
                     Aaron K. Daniels
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      1 We express no opinion as to whether Daniels could meet the
                procedural requirements of NRAP 4(b) or NRS chapter 34.



SUPREME COURT
     OF
   NEVADA
                                                    2
(0) 1947A mtp